DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-21 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akizuki et al. US 2014/0125126.
As per claims 1-4, 9-10, and 13, Akizuki et al. discloses in Fig. 7 an input drive configuration apparatus (e.g. balun circuit 10a), comprising:
as per claim 1, a first transformer (e.g. transformer 1) comprising a first primary winding (e.g. left winding thereof) and a first secondary winding (e.g. right winding thereof), wherein the first primary winding is coupled to ground and configured to receive an input signal at an input node (A bottom end of the left winding is coupled to ground (a ground is not shown but inherently present since the left winding is connected to an unbalanced signal) and a top end of the left winding receives an unbalanced input signal via amplifier AMP1.), wherein the first secondary winding is coupled to a first node (e.g. left terminal of AMP2A) and to a second node (e.g. left terminal of AMP2A); a second transformer (e.g. transformer 2A) comprising a second primary winding (e.g. left winding thereof) and a second secondary winding (e.g. right winding thereof), wherein the second primary winding is coupled to ground and to the first node (A top end of the left winding of transformer 2A is coupled to ground via capacitor 4B and a bottom end of the left winding of transformer 2A is coupled to the “first node” via AMP2A.), wherein the second secondary winding is coupled to a first output node (e.g. node Vout2Ap) and to a second output node (e.g. node Vout2An); and a third transformer (e.g. transformer 2B) comprising a third primary winding (e.g. left winding thereof) and a third secondary winding (e.g. right winding thereof), wherein the third primary winding is coupled to ground and to the second node (A bottom end of the left winding of transformer 2B is coupled to ground via DC supply 5b and a top end of the left winding of transformer 2B is coupled to the “second node” via AMP2B.), wherein the third secondary winding is coupled to the first output node and to the second output node (related Fig. 3; A top end of the right winding of transformer 2B is coupled to Vout2Ap via transmission lines 8 and a bottom end of the right winding of transformer 2B is coupled to Vout2An via transmission lines 8.);
as per claim 2, wherein the second transformer comprises a first balun transformer, and wherein the third transformer comprises a second balun transformer (Paragraph 42; Transformers 2A and 2B are unbalance-to-balance (i.e. “balun”) transformers.);
as per claim 9, a transformer (e.g. transformer 1) comprising a first primary winding (e.g. left winding thereof) coupled to ground and configured to receive an input signal at an input node (A bottom end of the left winding is coupled to ground (a ground is not shown but inherently present since the left winding is connected to an unbalanced signal) and a top end of the left winding (i.e. “input node”) receives an unbalanced input signal via amplifier AMP1.) and a first secondary winding (e.g. right winding thereof); and a secondary stage (e.g. stage comprising amplifiers AMP2A and AMP2B, transformers 2A and 2B, and adding circuit 3) coupled to the first secondary winding, comprising: a first balun transformer (e.g. transformer 2A) comprising a second primary winding (e.g. left winding thereof) and a second secondary winding (e.g. right winding thereof), wherein the second primary winding is coupled to ground and to a first output of the first secondary winding (A top end of the left winding of transformer 2A is coupled to ground via capacitor 4B and a bottom end , wherein a first output of the second secondary winding (e.g. top end of the right winding thereof) is coupled to a first output node (e.g. node Vout2Ap) and a second output of the second secondary winding (e.g. bottom end of the right winding thereof) is coupled to a second output node (e.g. node Vout2An); and a second balun transformer (e.g. transformer 2B) comprising a third primary winding (e.g. left winding thereof) and a third secondary winding (e.g. right winding thereof), wherein the third primary winding is coupled to ground and to a second output of the first secondary winding (A bottom end of the left winding of transformer 2B is coupled to ground via DC supply 5b and a top end of the left winding of transformer 2B is coupled to a bottom end (i.e. “second output”) of the right winding of transformer 1 via AMP2B.), wherein a first output of the third secondary winding is coupled to the second output node and a second output of the third secondary winding is coupled to the first output node (related Fig. 3; A top end of the right winding of transformer 2B (i.e. “first output”) is coupled to Vout2Ap via transmission lines 8 and a bottom end of the right winding of transformer 2B (i.e. “second output”) is coupled to Vout2An via transmission lines 8.);
as per claims 3 and 10, wherein the first-third secondary windings are further coupled to ground (The right windings of the transformers 1, 2A, and 2B are each center tapped to ground as shown in Fig. 7.);
as per claim 4, wherein the second secondary winding comprises a first output coupled to the first output node (e.g. node Vout2Ap) and a second output coupled to the second output node (e.g. node Vout2An), and wherein the third secondary winding comprises a third output (e.g. node Vout2Bn) coupled to the second output node and a fourth output (e.g. node Vout2Bp) coupled to the first output node; and
as per claim 13, wherein the input drive configuration is configured to receive a single-ended input signal at the input node (Fig. 7; An unbalanced input signal (i.e. “single-ended input signal”) is inputted at the top end of transformer 1.) and output a differential signal at the first and second output nodes (related Fig. 3 and 7; A balanced output signal (i.e. “differential signal”) is outputted at the nodes Vout2Ap and Vout2An.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akizuki et al. US 2014/0125126 and Chiu et al. US 2005/0208901, both taken in combination.
As per claim 14, Akizuki et al. discloses the input drive configuration of claim 13, but does not disclose wherein the first output node and the second output node are coupled to an analog-to-digital converter.
Chiu et al. discloses in Fig. 2 and Paragraph 25 an RF front end circuit comprising a balun circuit 87 connected electrically to an analog-to-digital converter 66 via elements 68, 70, and 72 there-between within radio 60. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic balun circuit of Chiu et al. with the specific balun circuit of Akizuki et al. as being an obvious art substitution of equivalence. As an obvious consequence of the modification the combination would have necessarily included wherein the first output node and the second output node are coupled to an analog-to-digital converter.
Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 2005/0208901 in view of Akizuki et al. US 2014/0125126.
As per claims 17, 19, and 20, Chiu et al. discloses an analog front-end device (Fig. 2 and Paragraph 25, RF front end circuit) comprising an analog-to-digital converter (e.g. analog-to-digital converter 66) and a balun circuit 87.
However, Chiu et al. does not disclose the analog front-end device comprising all the limitations recited in claim 17.
Akizuki et al. discloses in Fig. 7 a balun circuit 10a comprising a transformer 1 connected to a secondary stage comprising two transformers 2A and 2B. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic balun circuit 87 of Chiu et al. with the specific balun circuit of Akizuki et al. as being an obvious art substitution of equivalence.
As an obvious consequence of the modification, the combination would have necessarily included:
a transformer (e.g. transformer 1) having a first input (e.g. top end of a left winding thereof) configured to receive an input signal, a first output (e.g. top end of a right winding thereof), and a second output (e.g. bottom end of a right winding thereof); and a secondary stage (e.g. stage comprising amplifiers AMP2A and AMP2B, transformers 2A and 2B, and adding circuit 3) coupled to the first and second outputs, comprising: a first balun transformer (e.g. transformer 2A) having a second input (e.g. bottom end of a left winding thereof) coupled to the first output, a third output (e.g. top end of a right winding thereof) coupled to a first device output (e.g. top output of adding circuit 3), and a fourth output (e.g. bottom end of the right winding thereof) coupled to a second device output (e.g. bottom output of adding circuit 3), and a second balun transformer (e.g. transformer 2B) having a third input (e.g. top end of a left winding thereof) coupled to the second output, a fifth output (e.g. bottom end of a right winding thereof) coupled to the second device output, and a sixth output (e.g. top end of the right winding thereof) coupled to the first device output, wherein a phase imbalance of the first balun transformer is substantially the same as a phase imbalance of the second balun transformer, and wherein an amplitude imbalance of the first balance transformer is substantially the same as an amplitude imbalance of the second balun transformer (Paragraphs 84-86; As stated, an amplitude error (i.e. “amplitude imbalance”) of each of the transformers 2A and 2B is set to be ideal k=1 (i.e. “the same”). Further a phase of the differential signals in the transformers 2A and 2B is the same.); and as per claim 19, wherein the analog front-end device is configured to output a differential signal on the first and second device outputs (related Fig. 3 and 7 of Akizuki et al.; A balanced output signal (i.e. “differential signal”) is outputted at the nodes Vout2Ap and Vout2An).
Allowable Subject Matter
Claims 5-8, 11-12, 15-16, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843